DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The Drawings submitted on 03/04/2021 and 04/06/2021 are deemed acceptable for examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 9, including a means for mapping, means for filtering, means for selecting, means for bulk tagging, and means for applying analytical rules is being interpreted under 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations  “a means for mapping, means for filtering, means for selecting, means for bulk tagging, and means for applying analytical rules” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	To further prosecution the means for mapping, means for filtering, means for selecting, means for bulk tagging, and means for applying analytical rules are understood as a computer.
The limitations of claim 3 include “raw data points are bulked into said file”, however the term bulked is not clear, and it is not clear how the data is bulked, therefore claim 3 is indefinite. To further prosecution this will be understood as “raw data points are bulk loaded into said file”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) performing mental processes. As noted in the “October 2019 Update: Subject Matter Eligibility”, “Examples of claims that recite mental processes include: a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind”. As noted in [0005] of the specification this process has been done manually in the past. 
101 Analysis – Step 1 
	Claim(s) 1-8 is/are directed to a method. Claims 9 is directed to an apparatus. Therefore, claim(s) 1-9 is/are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	In the present case, the abstract ideas and  the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

	9. An energy management system comprising:
	means for mapping raw data points into a file;
	means for filtering said raw data points by equipment, node or point;
	means for selecting equipment, nodes or points;
	means for bulk tagging selected equipment or points; and
	means for applying analytical rules to tagged equipment or points. 

	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, in the context of this claim encompasses a person looking at data map and filter some data, select types and apply analytical rules such as setpoints, to each of that selected type. As noted in [0005] of the specification, this was done manually in the past. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II 
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
	 
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of  the “means for” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose computer (see 112(f)). The ‘means for’ system is recited at a high level of generality and merely automates the evaluating step. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
	Regarding Step 2B, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the evaluating… amounts to nothing more than applying the exception using a generic computer component. As discussed above “means for” is understood as a general purpose computer. Generally applying an exception using a generic computer component cannot provide an inventive concept.  
	Hence, the claim(s) is/are not patent eligible. 

	Claim 1 is the method of performing claim 9 and rejected for the same reasons. 

	Dependent claim 6 recites (g2) displaying a list of all of the child nodes under the selected node, which is understood as an additional element. However, The additional limitation of “displaying…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function”. Hence, the claim(s) is/are not patent eligible. 

	Dependent claim(s) 2-5, and 7-8 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application because the claims merely further specify the type of data in the abstract idea. Therefore, dependent claims  2-5, and 7-8  are not patent eligible under the same rationale as provided for in the rejection of claim 9. 
	Therefore, claim(s) 1-9 is/are ineligible under 35 USC §101.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piaskowski et al. (US 20170329292 A1), hereinafter Piaskowski, in view of Shah et al. (US 20170212668 A1), hereinafter Shah.


Regarding claim 1, Piaskowski teaches a method for managing the energy usage of a commercial building, the method comprising the steps: 

	(b) filtering said raw data points by equipment, node or point (Fig. 21 and [0121] “The potential problems interface GUI 2100 can allow a user to select a specific space, such as a facility, building, floor, room or system”); 
	(c) selecting equipment, nodes or points ([0126] “The device filter button 2506 may allow a user to select the type of device(s) to be displayed on the equipment summary interface 2502”); 
	(d) bulk tagging selected equipment or points ([0127] “The data trend GUI 2600 can provide trend data for one or more selected systems or pieces of equipment in the BMS”. The filtering and selecting are understood as choosing items to be bulk tagged, and when the trend icon is used, the selected items are understood to be bulk tagged for analysis); and 
	(e) applying analytical rules to tagged equipment or points ([0127] “the data analytics module 522 is configured to analyze the data from one or pieces of equipment”).

	Piaskowski does not explicitly teach (a) mapping raw data points into a file.

	Shah teaches (a) mapping raw data points into a file ([0004] “The data collector is configured to collect the raw data samples from the building equipment and generate a raw data timeseries including a plurality of the raw data samples. The data platform services are configured to generate one or more optimized data timeseries from the raw data timeseries. The timeseries database is configured to store a plurality of timeseries associated with the data point. The plurality of timeseries include the raw data timeseries and the one or more optimized data timeseries”).

	Piaskowski and Shah are analogous art because both are directed to the same field of endeavor or problem solving area of building management systems.

	Piaskowski teaches a building management system that collects raw data points to be filtered and selected for generating analysis reports, however is silent as to the mapping of these data points into a file. Shah teaches a Building energy management system which collects raw data points and performs analytics on the data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mapped the raw data points to a file as described by Shah when collecting the raw data of Piaskowski to be analyzed. One of ordinary skill in the art would have been motivated as a means to provide historical data as used by Shah ([0278]) and Piaskowski ([0127]) in the analysis.

Regarding claim 2, Piaskowski in view of Shah teaches the method recited in Claim 1,  Piaskowski further teaches wherein step (a) includes the steps of:
	(al) mapping said raw data points from a building automation system (BAS) into a file ([0085] “the association module 524 performs the associations when the BMS controller 500 is in an offline condition. For example, the association module 524 may query a database within the cloud-based server instead of attempting to query all of the equipment directly”. Equipment information is stored (mapped) to a file); and 
	(a2) parsing said raw data points to enable filtering by: building, sub-building, floor, nodes and equipment ([0091] “the search bar 710 can be used to search for any building, floor, room, or device in a BMS”. Shows the information was parsed in some for to allow for associations of equipment to the space or location. [0085] “The association module 524 may be configured to associate one or more pieces of equipment in a BMS, such as those described in FIGS. 1-4 above, with a space within the BMS. Example spaces can include a campus, a building, a zone within a building, a room within a building, or any space services by one or more pieces of BMS equipment”. [0086] “The association module 524 may populate an equipment cache stored in the memory 510 with the determined relationships described above”).

Regarding claim 3, as best understood (See 112(b) above), Piaskowski in view of Shah teaches the method as recited in claim 2, Piaskowski further teaches wherein said raw data points are bulk loaded into said file  [0086] “The association module 524 may populate an equipment cache stored in the memory 510 with the determined relationships described above”).

Regarding claim 4, Piaskowski in view of Shah teaches the method as recited in claim 3. 

	Piaskowski does not teach wherein said raw data points are selectively mapped into said file.

	Shah teaches wherein said raw data points are selectively mapped into said file ([0277] “Any number of points can be mapped by simply dragging and dropping (shown in FIG. 42). Attributes 4302 of the mapped data points 4304 may be displayed (shown in FIG. 43). Mapped data points 4304 can be individually selected and deleted by checking check boxes 4306 next to mapped data points 4304 and selecting "delete mapping" button 4308 …  the user can click the "Sync" button 4310 (shown in FIG. 43) to synchronize the mapped data points 4304 with the data platform (e.g., data platform services 520)”.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the selective mapping of data points as taught by Shah in the method of managing energy usage of Piaskowski. One of ordinary skill in the art would have been motivated “to display a graphical visualization of the plurality of timeseries associated with the data point and includes interactive user interface options for switching between the plurality of timeseries associated with the data point” (Shah [0004]).

Regarding claim 5, Piaskowski in view of Shah teaches the method recited in Claim 1, Piaskowski further teaches further comprising step (f): 
	(f) filtering the mapped raw data points by points, equipment, floor, sub-building, building or a combination of the same (Fig. 21 and [0121] “The potential problems interface GUI 2100 can allow a user to select a specific space, such as a facility, building, floor, room or system”).

Regarding claim 6, Piaskowski in view of Shah teaches the method recited in Claim 1, further comprising the steps of :
	(g1) filtering the mapped raw data points by a selected node (Fig. 21 and [0121] “The potential problems interface GUI 2100 can allow a user to select a specific space, such as a facility, building, floor, room or system”. Filtering by floor is understood as filtering by node); 
	(g2) displaying a list of all of the child nodes under the selected node (Fig. 22. shows node “Floor1” and displays “Room” child nodes. (Fig. 23 and [0124] “the navigation tree 2308 may allow for a user to select other spaces associated with progressively lower levels of the BMS”).

Regarding claim 7, Piaskowski in view of Shah teaches the method recited in Claim 6, Piaskowski further teaches further comprising the steps of ; 
	(g3) selecting a child node from the display ([0125] and Fig. 24 “the room is selected using a navigation tree 2402, which may be the same as navigation tree 2308, discussed in FIG. 23 above”); and 
	(g4) filtering the child nodes to illustrate nodes or points under the selected child node ([0125] and Fig. 24) “the room is selected using a navigation tree 2402, which may be the same as navigation tree 2308, discussed in FIG. 23 above. The room equipment serving space interface GUI 2400 may include an equipment serving space interface 2404. The equipment serving space interface 2404 may display each piece of equipment serving the selected space (i.e. room 2)”.

Regarding claim 8, Piaskowski in view of Shah teaches the method recited in Claim 1, Piaskowski further teaches further including the steps of: 
	(h1) linking equipment with analytical rules ([0127] “the data analytics module 522 is configured to analyze data associated with one or more pieces of equipment within a BMS associated with the BMS controller 500”); and 
	(h2) filtering said equipment by node path, display name or type ([0126] “The device filter button 2506 may allow a user to select the type of device(s) to be displayed on the equipment summary interface 2502”).
	(h3) bulk tagging selected equipment to connect said equipment to an analytical rule ([0127] “the data trend GUI 2600 is generated when a user selects a trend data icon”. “The data trend GUI 2600 can provide trend data for one or more selected systems or pieces of equipment in the BMS”. The selection of the trend data icon, is confirmation if the filtered and selected systems/equipment, therefore they were selected in bulk to be analyzed therefore bulk tagged).

Claim 9, is energy management system (Piaskowski - [0065] “enterprise control applications 426 can work with layers 410-420 to optimize building performance (e.g., efficiency, energy use”) comprising:
	means for mapping raw data points into a file (Piaskowski - [0054] “BMS controller 366 can include one or more computer systems”); 
	means for filtering said raw data points by equipment, node or point (Piaskowski - [0054] “BMS controller 366 can include one or more computer systems”); 
	means for selecting equipment, nodes or points (Piaskowski - [0054] “BMS controller 366 can include one or more computer systems”); 
	means for bulk tagging selected equipment or points (Piaskowski - [0054] “BMS controller 366 can include one or more computer systems”); and 
	means for applying analytical rules to tagged equipment or points (Piaskowski - [0054] “BMS controller 366 can include one or more computer systems”), for performing the limitations of claim 1.
	The limitations are substantially similar therefore rejected the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 10055114 B2) discloses raw data mapping and fault analysis on building equipment data.
	US 10564616 B2 discloses validating raw mapping of data points.
	US 11016648 B2 discloses a node editor for associating building equipment.
	US 11038706 B2 discloses a Method For Automatic Configuration Of Sematic-based Projects In Building Automation Systems.
	US 11079727 B2 discloses Building Management System With Integrated Control Of Multiple Components
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668